Exhibit 10.5

SHARE TRANSFER AND LIQUIDATED DAMAGES AGREEMENT

THIS SHARE TRANSFER AND LIQUIDATED DAMAGES AGREEMENT (this “Agreement”), dated
as of December 23, 2014, to be effective as of the Closing, is made by and among
Colony Financial, Inc., a Maryland corporation (“CFI”), Colony Capital Holdings,
LLC, a Delaware limited liability company (“CC Holdings”), Colony Capital, LLC,
a Delaware limited liability company (“CC”), and Richard B. Saltzman
(“Saltzman”). Any capitalized term that is used but not otherwise defined in
this Agreement shall have the meaning set forth in the Contribution Agreement by
and among CC Holdings, CFI, CC, Colony Capital OP Subsidiary LLC (“OP”), a
Delaware limited liability company, FHB Holding LLC, a Delaware limited
liability company, Richard B. Saltzman and CFI RE Masterco LLC, a Delaware
limited liability company, dated as of the date hereof (the “Contribution
Agreement”).

WHEREAS, the parties desire to enter into this Agreement, pursuant to which CC
Holdings or one of its Subsidiaries will deliver to Saltzman shares of CFI
Class A Common Stock equal to the CC Closing Share Consideration (as adjusted
pursuant to Section 1(b) below, the “Closing Saltzman Shares”) and
(ii) additional shares of CFI Class A Common Stock equal to (A) the aggregate
number of OP Common Units delivered by OP pursuant to Section 3.5(h) of the
Contribution Agreement, if any, multiplied by (B) 22.123% (the “Contingent
Consideration Saltzman Shares” and together with the Closing Saltzman Shares,
the “Saltzman Shares”).

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and conditions set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. DELIVERY OF THE SALTZMAN SHARES.

(a) Delivery. CC shall deliver to Saltzman the number of shares of CFI Class A
Common Stock equal to (i) on or as soon as practicable following the Closing
Date, the Estimated CC Closing Share Consideration received by CC pursuant to
Section 3.3(a)(ii) of the Contribution Agreement and (ii) on or as soon as
practicable following the release of the applicable OP Common Units from the
Contingent Consideration Account to CC and the subsequent exchange of such OP
Common Units into shares of CFI Class A Common Stock, the Contingent
Consideration Saltzman Shares (together with any cash, property or securities
received by CC in respect of such OP Common Units pursuant to Section 3.5(h) of
the Contribution Agreement) in each case subject to all of the terms and
conditions of this Agreement (as applicable, the “Saltzman Share Delivery”).

(b) Adjustments. Promptly following the determination of the Final CC Closing
Share Consideration on the Final Closing Statement in accordance with
Section 3.4(f) of the Contribution Agreement, if (i) the Final CC Closing Share
Consideration as shown on the Final Closing Statement is greater than the
Estimated CC Closing Share Consideration shown on the Estimated Closing
Statement, then CC shall deliver to Saltzman the number of additional shares of
CFI Class A Common Stock equal to such excess amount, or (ii) the Estimated CC
Closing Share Consideration as shown on the Estimated Closing Statement is
greater than the Final CC Closing Share Consideration shown on the Final Closing
Statement, then Saltzman shall transfer to CC such number of shares of CFI
Class A Common Stock equal to such excess. Saltzman or CC, as applicable, shall
satisfy such obligation within, in the case of Saltzman, three Business



--------------------------------------------------------------------------------

Days of demand by CC, or in the case of CC, three Business Days of receipt of
such additional shares of CFI Class A Common Stock pursuant to Section 3.4(f) of
the Contribution Agreement. Any agreement or arrangement by CC in connection
with Section 3.4 of the Contribution Agreement shall be binding on Saltzman
without any right of objection or modification.

(c) Certain Tax Matters.

(i) Each Saltzman Share Delivery shall constitute the payment of a bonus to
Saltzman and shall be characterized as a “guaranteed payment” within the meaning
of Section 707(c) of the Code.

(ii) The parties acknowledge and agree that no withholding Taxes shall apply in
respect of a Saltzman Share Delivery, and that the obligation to make the
payment of any Taxes to the applicable Authorities that apply to such Saltzman
Share Delivery shall be solely the obligation of Saltzman.

(iii) Saltzman, at his election, may request that CC Holdings or CC (x) sell or
withhold such number of Saltzman Shares that would otherwise be delivered to
Saltzman in respect of the applicable Saltzman Share Delivery as is determined
mutually by the parties to be sufficient to realize an amount of cash on an
after-tax basis equal to the estimated Taxes that apply to such Saltzman Shares
(the “Tax Sale”), (y) timely remit the cash received by CC in respect of the Tax
Sale on Saltzman’s behalf to the applicable Authorities and (z) deliver to
Saltzman only the net number of such Saltzman Shares remaining after the Tax
Sale.

2. TERMS AND CONDITIONS OF THE SALTZMAN SHARES.

(a) Fully Vested. The Saltzman Shares shall be fully vested as of the date of
the applicable Saltzman Share Delivery.

(b) Rights as Shareholder. Except as otherwise set forth in this Agreement in
respect of the “Transfer Restrictions” and the “Liquidated Damages Payment”
(each as defined below), Saltzman shall have all the rights of a shareholder
with respect to the Saltzman Shares, including the right to vote the Saltzman
Shares and to receive any dividends or other distributions paid to or made with
respect to the Saltzman Shares.

(c) Legend on Certificates. Any certificates evidencing the “Restricted Saltzman
Shares” (as defined below) shall bear such legends reflecting the Transfer
Restrictions as CFI may determine in its sole discretion to be necessary or
appropriate; provided that in no event shall any such legend be included on any
Saltzman Shares once such Saltzman Shares cease to be Restricted Saltzman
Shares.

3. RESTRICTIONS ON TRANSFER OF THE SALTZMAN SHARES.

(a) Temporary Transfer Restrictions. Except as otherwise expressly permitted by
this Agreement, Saltzman shall not offer, pledge, encumber, hypothecate, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly (each, a “Transfer”)
any of the Saltzman Shares (the “Transfer Restrictions”). The Saltzman Shares

 

2



--------------------------------------------------------------------------------

subject to the Transfer Restrictions shall be referred to herein as the
“Restricted Saltzman Shares” and shall no longer be Restricted Saltzman Shares
from and after the applicable Restriction Lapse Date.

(b) Exceptions to Transfer Restrictions. Notwithstanding anything set forth in
Section 3(a) to the contrary:

(i) On each of the first five anniversaries of the Closing Date (each a
“Restriction Lapse Date”), the Transfer Restrictions relating to the number of
Restricted Saltzman Shares delivered to Saltzman (after reduction for any Tax
Sale) set forth below shall lapse, such that all of the Restricted Saltzman
Shares shall be free of any and all Transfer Restrictions and shall no longer be
Restricted Saltzman Shares as of the fifth anniversary of the Closing Date:

(A) on the first anniversary of the Closing Date, 20% of the remaining
Restricted Saltzman Shares;

(B) on the second anniversary of the Closing Date, 25% of the remaining
Restricted Saltzman Shares;

(C) on the third anniversary of the Closing Date, 33 1/3% of the remaining
Restricted Saltzman Shares;

(D) on the fourth anniversary of the Closing Date, 50% of the remaining
Restricted Saltzman Shares; and

(E) on the fifth anniversary of the Closing Date, 100% of the remaining
Restricted Saltzman Shares.

In addition, the Transfer Restrictions shall be removed from all Restricted
Saltzman Shares upon Saltzman’s death. No Transfer Restrictions shall be
applicable to any Restricted Saltzman Shares from and after the applicable
Restriction Lapse Date. For purposes of computing the remaining Restricted
Saltzman Shares as of any particular date, (x) Restricted Saltzman Shares
subject to Transfers described in clause (1) of Section 3(b)(ii) below shall be
deemed to be remaining Restricted Saltzman Shares so long as record ownership
remains with Saltzman, and (y) Restricted Saltzman Shares subject to Transfers
described in clause (3) and (7) of Section 3(b)(ii) shall be deemed to be
remaining Restricted Saltzman Shares until such time (if any) they are the
subject of a subsequent Transfer other than as described in clause (3) and
(7) of Section 3(b)(ii).

(ii) Saltzman and any vehicle through which Saltzman then indirectly holds
Restricted Saltzman Shares may effectuate any or all of the following Transfers
of Restricted Saltzman Shares; provided, that, in the case of Transfers
described in clauses (1) through (3), (A) the applicable transferee agrees in
writing to be bound by the restrictions set forth herein and (B) the Transfer
Restrictions with respect to the applicable Restricted Saltzman Shares
Transferred thereby shall continue to lapse on a ratable basis on each
Restriction Lapse Date as if still held by Saltzman; and provided, further, that
no Restricted Saltzman Shares may be Transferred pursuant to clauses (1) through
(3), or (6) through (8) of this Section 3(b)(ii) if following such Transfer,

 

3



--------------------------------------------------------------------------------

Saltzman would have beneficial ownership of a number of Saltzman Shares less
than that number of Eligible Saltzman Shares that would be included in a
Liquidated Damages Payment that became payable as of the date of such Transfer:

(1) the Transfer of Restricted Saltzman Shares in an aggregate amount up to that
number which is equal to 50% of the total number of Saltzman Shares delivered to
Saltzman as collateral for any loan; provided, that, such Transfer is a bona
fide pledge of the Restricted Saltzman Shares to a Person that is not an
Affiliate of the transferor;

(2) the Transfer of Restricted Saltzman Shares in an aggregate amount up to that
number which is equal to 20% of the total number of Saltzman Shares issued to
Saltzman as a bona fide gift or gifts;

(3) the Transfer of some or all of the Restricted Saltzman Shares to any trust,
partnership, corporation or limited liability company established and held for
the direct or indirect benefit of Saltzman or his family, provided that any such
Transfer shall not involve a disposition for value other than equity interests
in any such trust, partnership, corporation or limited liability company;

(4) the Transfer of some or all of the Restricted Saltzman Shares to CFI to
satisfy any indemnification obligations of Saltzman as contemplated by this
Agreement or the Contribution Agreement;

(5) the Transfer of some or all of the Restricted Saltzman Shares as required by
applicable Law or order;

(6) the Transfer of some of the Restricted Saltzman Shares to a nominee or
custodian of a person or entity to whom a disposition or Transfer would be
permitted under this Agreement;

(7) the Transfer of some or all of the Restricted Saltzman Shares as provided
for in Section 4 below; and

(8) the Transfer of a number of Restricted Saltzman Shares as is reasonably
determined by the parties in good faith to be sufficient to realize an amount of
cash on an after-tax basis equal to any and all taxes that apply to such
Restricted Saltzman Shares.

(c) Ownership of Restricted Saltzman Shares. Saltzman represents and warrants
that, effective as of the Saltzman Share Delivery and except for any Transfers
permitted by Section 3(b)(ii), he will hold the Restricted Saltzman Shares, free
and clear of all liens, encumbrances, and claims created or caused by him during
the period that the Transfer Restrictions apply. Without limiting the foregoing,
effective as of the Saltzman Share Delivery and except for any Transfers
permitted by Section 2(b)(ii), Saltzman shall maintain sole direct or indirect
beneficial ownership of all Restricted Saltzman Shares, free and clear of all
liens, encumbrances, and claims created or caused by Saltzman or CC, at all
times during the period that the Transfer Restrictions apply to such Restricted
Saltzman Shares (it being understood that “beneficial ownership” refers to
ownership of all pecuniary and non-pecuniary rights, privileges, liabilities and
obligations, and in particular shall not be limited to the meaning of
“beneficial ownership”

 

4



--------------------------------------------------------------------------------

for purposes of Section 13(d) of the Securities Exchange Act of 1934). Without
limiting the foregoing, until the fifth anniversary of the Closing Date,
Saltzman shall maintain sole direct or indirect beneficial ownership, free and
clear of all liens, encumbrances, and claims created or caused by Saltzman or
CC, of a number of Saltzman Shares equal to or greater than that number of
Eligible Saltzman Shares that would be included in a Liquidated Damages Payment
that became payable as of the date of determination.

4. LIQUIDATED DAMAGES.

(a) If Saltzman (i) violates or fails to perform his obligations under the
Non-Competition Covenant contained in Section 1(i) or 1(ii) of Exhibit A hereto,
as modified by the proviso in Section 1 of Exhibit A, or (ii) otherwise violates
or fails to perform his obligations under the Non-Competition Covenant in any
manner that results in material economic harm to CFI and its Affiliates (taken
as a whole), in each case during the “Restricted Period” (as defined in Exhibit
A hereto), and fails to cure and cease such violation within 60 days (which
shall be extended to 90 days in the case of a violation that is susceptible to
cure and such cure is being pursued in good faith by Saltzman) after the date on
which CFI gives written notice to him of such violation (a “Non-Competition
Violation”, and the date of such notice of violation, the “Date of the
Non-Competition Violation”), then Saltzman shall promptly remit to CFI a number
of Closing Saltzman Shares (the “Liquidated Damages Payment”), as liquidated
damages in respect of such violation and without respect to the damages actually
incurred by CFI or its Affiliates as a result of such violation, determined as
follows:

(i) If the Date of the Non-Competition Violation occurs on or prior to the first
anniversary of the Closing Date, the Eligible Saltzman Shares;

(ii) If the Date of the Non-Competition Violation occurs after the first
anniversary of the Closing Date but on or prior to the second anniversary of the
Closing Date, 80% of the Eligible Saltzman Shares (rounded to the nearest whole
number);

(iii) If the Date of the Non-Competition Violation occurs after the second
anniversary of the Closing Date but on or prior to the third anniversary of the
Closing Date, 60% of the Eligible Saltzman Shares (rounded to the nearest whole
number);

(iv) If the Date of the Non-Competition Violation occurs after the third
anniversary of the Closing Date but on or prior to the fourth anniversary of the
Closing Date, 40% of the Eligible Saltzman Shares (rounded to the nearest whole
number);

(v) If the Date of the Non-Competition Violation occurs after the fourth
anniversary of the Closing Date but on or prior to the fifth anniversary of the
Closing Date, 20% of the Eligible Saltzman Shares (rounded to the nearest whole
number); and

(vi) If the Date of the Non-Competition Violation occurs after the fifth
anniversary of the Closing Date, zero Eligible Saltzman Shares.

For purposes of this Agreement, the term “Eligible Saltzman Shares” shall equal
a number of shares of CFI Class A Common Stock equal to (i) a fraction, the
numerator of which is (A) the Saltzman Consideration and the denominator of
which is (B) the sum of the CC

 

5



--------------------------------------------------------------------------------

Consideration and the Saltzman Consideration, multiplied by (ii) $250,000,000
divided by (ii) the Reference CFI Stock Price. “CC Consideration” means (A) the
number of New Units received by CC under the Contribution Agreement plus (B) the
difference between (x) the number of OP Common Units received by CC pursuant to
Section 3.5(h) minus (y) the Contingent Consideration Saltzman Shares (as
defined in the Saltzman Share Transfer Agreement), in each case (A) and
(B) multiplied by the Reference CFI Common Stock Price. “Saltzman Consideration”
means the sum of (i) (A) the number of New Shares received by Saltzman under the
Saltzman Share Transfer Agreement plus (B) the number of Contingent
Consideration Saltzman Shares received by Saltzman under the Saltzman Share
Transfer Agreement plus (C) the number of New Shares retained or sold by CC
under the Saltzman Share Transfer Agreement or CFI under the Contribution
Agreement, as applicable, in respect of payment of tax obligations of Saltzman
plus (D) the number of New Units received by Saltzman under the Contribution
Agreement, in each of case (A), (B), (C) and (D), multiplied by the Reference
CFI Common Stock Price plus (ii) any amounts (if any) actually distributed to
Saltzman with respect to Class C Units in CCH.

(b) Applicability. Once the Liquidated Damages Payments as provided for in
Section 4(a) above have been paid in full, no further Liquidated Damages Payment
shall be payable pursuant to this Agreement.

(c) Sole Remedy. The Liquidated Damages Payment provided for in Section 3(a)
above, shall be CFI’s sole remedy (other than specific performance as provided
for in the Restrictive Covenant Agreement by and between Saltzman and CFI,
effective as of the Effective Date (the “Restrictive Covenant Agreement”)) for
breach of the Non-Competition Covenant and Section 3 of the Restrictive Covenant
Agreement and the entire economic obligation of Saltzman for any such breach.

5 INDEMNIFICATION OBLIGATIONS. In the event that CC is obligated for any Losses
pursuant to Section 10 of the Contribution Agreement (or otherwise thereunder),
Saltzman shall be responsible for his pro rata percentage of any such Losses
(and payments) by CC thereunder. Saltzman’s pro rata percentage shall be
determined by dividing (i) the value of the Saltzman Shares delivered to
Saltzman by CC pursuant to Section 1 of this Agreement, which value shall be
determined using the Reference CFI Common Stock Price by (ii) the
Consideration. Saltzman shall satisfy any such obligations in shares of CFI
Class A Common Stock valued for such purposes at the Reference CFI Common Stock
Price. Saltzman shall satisfy such obligation within three Business Days of
demand and any agreement or arrangement by CC in connection with the
Contribution Agreement shall be binding on Saltzman without any right of
objection or modification; provided, that if Saltzman fails to satisfy such
obligation within such time period, the applicable number of Saltzman Shares
delivered to Saltzman by CC pursuant to Section 1 of this Agreement shall be
automatically cancelled without further action by Saltzman, which value shall be
determined using the Reference CFI Common Stock Price, and CC shall not be
obligated for such Losses pursuant to Section 10 of the Contribution Agreement.
Saltzman shall have no right of participation (or objection) with respect to any
indemnification matter under the Contribution Agreement and CC shall have the
sole right to control any matter with respect thereto.

 

6



--------------------------------------------------------------------------------

6. MISCELLANEOUS PROVISIONS.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to agreements
entered into and to be performed entirely within such state.

(b) Entire Agreement. This Agreement, together with Exhibit A hereto and the
documents referred to herein, constitutes and expresses the whole agreement of
the parties hereto with reference to any of the matters or things herein
provided for or herein before discussed or mentioned with reference to the terms
and conditions of the Saltzman Shares, and it cancels and replaces any and all
prior understandings, agreements and term sheets between the parties with
respect thereto. All promises, representations, collateral agreements and
understandings not expressly incorporated in this Agreement are hereby
superseded by this Agreement.

(c) Notices. All notices, requests, demands and other communications required or
permitted hereunder must be made in writing and will be deemed to have been duly
given and effective: (a) on the date of delivery, if delivered personally;
(b) on the earlier of the fourth day after mailing or the date of the return
receipt acknowledgment, if mailed, postage prepaid, by certified or registered
mail, return receipt requested; (c) on the date of transmission, if sent by
facsimile; or (d) on the date of requested delivery if sent by a recognized
overnight courier:

 

If to CFI:    Colony Financial, Inc.    2450 Broadway, 6th Floor   

Santa Monica, CA 90404

Attention: General Counsel

If to CC:    Colony Capital, LLC    2450 Broadway, 6th Floor   

Santa Monica, CA 90404

Attention: Director - Legal

If to Saltzman:    to the last address of the Executive in the records of CFI
and CC specifically identified for notices under this Agreement

or to such other address as is provided by a party to the others from time to
time.

(d) Survival. Except as otherwise expressly set forth in this Agreement, the
representations, warranties and covenants of Saltzman contained in this
Agreement will survive any termination of Saltzman’s employment with CFI and its
Affiliates through and until the expiration of the Restricted Period.

(e) Amendment; Waiver; Termination. No provision of this Agreement may be
amended, modified, waived or discharged unless such amendment, modification,
waiver or discharge is agreed to in writing and signed by all of the parties
hereto. No waiver by any party hereto at any time of any breach by any other
party hereto of compliance with any condition or provision of this Agreement to
be performed by any such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. This Agreement and the transactions contemplated herein shall terminate
automatically without any further action by any party upon the termination of
the Contribution Agreement.

 

7



--------------------------------------------------------------------------------

(f) Severability. If any term of provision hereof is determined to be invalid or
unenforceable in a final court or arbitration proceeding, (i) the remaining
terms and provisions hereof shall be unimpaired and (ii) to the extent permitted
by applicable Law, the invalid or unenforceable term or provision shall be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision.

(g) Arbitration. Except as otherwise set forth in the Restrictive Covenant
Agreement, any dispute or controversy arising under or in connection with this
Agreement that cannot be mutually resolved by the parties hereto shall be
settled exclusively by arbitration in New York, New York before a panel of three
neutral arbitrators, each of whom shall be selected jointly by the parties, or,
if the parties cannot agree on the selection of the arbitrators, as selected by
the American Arbitration Association. The commercial arbitration rules of the
American Arbitration Association (the “AAA Rules”) shall govern any arbitration
between the parties, except that the following provisions are included in the
parties’ agreement to arbitrate and override any contrary provisions in the AAA
Rules:

(i) The agreement to arbitrate and the rights of the parties hereunder shall be
governed by and construed in accordance with the laws of the State of
California, without regard to conflict or choice of law rules;

(ii) The California Arbitration Act shall govern the arbitration, the agreement
to arbitrate, and any proceedings to enforce, confirm, modify or vacate the
award;

(iii) The arbitrators shall apply California law;

(iv) Any petition or motion to modify or vacate the award shall be filed in a
Superior Court in California (the “Court”);

(v) The award shall be written, reasoned, and shall include findings of fact as
to all factual issues and conclusions of law as to all legal issues;

(vi) Either party may seek a de novo review by the Court of the conclusions of
law included in the award and any petition or motion to enforce, confirm, modify
or vacate the award; and

(vii) The arbitration shall be confidential. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction.

The parties hereby agree that the arbitrators shall be empowered to enter an
equitable decree mandating specific enforcement of the terms of this Agreement.
Each party shall bear its own legal fees and out-of-pocket expenses incurred in
any arbitration hereunder and the parties shall share equally all expenses of
the arbitrators.

(h) Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

 

8



--------------------------------------------------------------------------------

(i) Construction. The parties acknowledge that this Agreement is the result of
arm’s-length negotiations between sophisticated parties, each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.

(j) Counterparts. This Agreement may be executed by the parties hereto in
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same document.

(k) Taxes. Notwithstanding any other provision of this Agreement, CFI, CC
Holdings and CC shall not be obligated to guarantee any particular Tax result
for Saltzman with respect to any payment provided to Saltzman hereunder, and
Saltzman shall be responsible for any Taxes imposed on him with respect to any
such payment.

(l) Section 409A. The intent of the parties is that payments and benefits under
this Agreement comply with Section 409A of the Code (including the provisions of
Treasury Regulation Section 1.409A-3(i)(5)(iv)), to the extent subject thereto,
and accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in compliance therewith. In the event that
any provision of Agreement is mutually agreed by the parties to be in violation
of Section 409A of the Code, the parties shall cooperate reasonably to attempt
to amend or modify this Agreement in order to avoid a violation of Section 409A
of the Code while attempting to preserve the economic intent of the applicable
provision. Neither CFI, CC Holdings or CC make any representation that any or
all of the payments described in this Agreement will be exempt from or comply
with Section 409A of the Code and make no undertaking to preclude Section 409A
of the Code from applying to any such payment. For purposes of this
Section 6(l), Section 409A of the Code shall include all regulations and
guidance promulgated thereunder.

[remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

COLONY FINANCIAL, INC. By:  

/s/ John L. Steffins

Name:   John L. Steffins Title:   Chairman of the Special Committee COLONY
CAPITAL HOLDINGS, LLC By:  

/s/ Mark M. Hedstrom

Name:   Mark M. Hedstrom Title:   Vice President COLONY CAPITAL, LLC By:  

/s/ Mark M. Hedstrom

Name:   Mark M. Hedstrom Title:   Vice President RICHARD B. SALTZMAN By:  

/s/ Richard B. Saltzman

  Richard B. Saltzman

[Signature Page to Share Transfer and Liquidated Damages Agreement]



--------------------------------------------------------------------------------

Exhibit A

Non-Competition Covenant

WHEREAS, Saltzman (i) is a substantial beneficial holder of equity interests in
CC and its Affiliates, (ii) has been actively involved in the management of the
business of CC and has thereby acquired significant experience, skill, and
confidential and proprietary information relating to the business and operation
of CC and (iii) in the course of his participation in the business of CC, has
also developed on behalf of CC significant goodwill that is now a significant
part of the value of CC;

WHEREAS, CFI, on behalf of itself and its Subsidiaries (which, for the avoidance
of doubt, on and after the Effective Date include NewCo and its Subsidiaries)
(collectively, the “Company”) desires to protect its investment in the assets,
businesses and goodwill of CC to be acquired as part of the Contribution and,
accordingly, as a material condition to its willingness to enter into the
Contribution Agreement and consummate the Contribution, has required that
Saltzman agree to limit certain activities by Saltzman (as contemplated hereby)
that would compete with or otherwise harm such assets, businesses or goodwill;

WHEREAS, as part of the consideration and inducement to CFI to enter into the
Contribution Agreement and acquire such assets, businesses and goodwill,
Saltzman is willing to agree to enter into this Non-Competition Covenant and
abide by such restrictions; and

WHEREAS, the parties intend this Non-Competition Covenant to be in compliance
with California Business and Professions Code Section 16601 (“BPC
Section 16601”) to the extent that it is applicable, and further intend for it
to be fully enforceable under any applicable Law.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and conditions set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to the Non-Competition Covenant hereby agree as follows:

1. Non-Competition. Saltzman shall not, during the Restricted Period, directly
or indirectly, in any manner within the Restricted Territory: (i) engage in the
Business (other than through CFI and its Affiliates); (ii) render any services
as an employee, officer, director or consultant to any Person (other than CFI
and its Subsidiaries) engaged in the Business; or (iii) make an investment in a
Person engaged in the Business as a partner, shareholder, principal, member or
other owner of equity interests (or securities convertible into or exercisable
for, equity interests); provided, however, nothing contained in this Agreement
shall restrict Saltzman from (x) engaging in any activity that he determines in
good faith is in furtherance of the interests of CFI and its Subsidiaries in the
performance of his duties for, and for the benefit of, CFI and its Subsidiaries
and/or (y) engaging in any Permitted Activity in accordance with Section 2.

2. Permitted Activities. Notwithstanding anything set forth herein to the
contrary, nothing contained herein shall prohibit Saltzman from:

(a) engaging in the Personal Activities (as defined in the Employment
Agreement);



--------------------------------------------------------------------------------

(b) owning, directly or indirectly, solely as an investment, securities of any
such Person which are traded on any national securities exchange or NASDAQ if
Saltzman (A) is not a controlling person of, or a member of a group which
controls, such Person; and (B) does not, directly or indirectly, own five
percent (5%) or more of any class of securities of such Person;

(c) managing any capital accounts, or exercising any of the rights and
obligations of the general partner, of the upper-tier general partners with
respect to the Subject Funds, or any CC Retained Assets or CC Retained
Liabilities of CC Parties following the Effective Date;

(d) taking any actions with respect to (x) investments made (or legally
committed to be made) on or prior to the date hereof (including investments in
Colony AH Member LLC and its subsidiaries, SONIFI Solutions, Inc. and Miramax
Films) or (y) follow-on investments to the investments described in clause
(x) that are not real estate-related or the sourcing of investments for the
investments described in clause (x) that are not real estate-related or
(z) investments made to refinance or restructure the investments described in
clauses (x) and (y) that are not real estate-related;

(e) making passive investments in private equity funds, mutual funds, hedge
funds and other managed accounts (provided that such funds or accounts do not
have a primary investment strategy, as set forth in the applicable fund’s or
account’s published statement of its primary investment strategy, of investments
in real estate-related debt and equity investments);

(f) making any passive investment (or group of related passive investments) of
less than $20 million in private equity funds, mutual funds, hedge funds and
other managed accounts that have a primary investment strategy, as set forth in
the applicable fund’s or account’s published statement of its primary investment
strategy, of investments in real estate-related debt and equity investments;

(g) making investments in private companies that are (x) not engaged in the real
estate or hospitality industries, (y) do not predominantly make investments in
real estate-related debt and equity instruments and (z) do not make investments
similar to those made by CFI and the OP equal to the lesser of (x) 5% of the
outstanding equity securities of such private company and (y) $30 million per
company or group of affiliated companies operating as part of one business; or

(h) providing services to an entity engaged in the Business if Saltzman’s
services are limited to a unit, division, or subsidiary of such entity which
does not engage in the Business and Saltzman does not provide services directly
or indirectly to, or with respect to, the Business.

3. Defined Terms. For purposes of this Exhibit A, the following terms have the
respective meanings set forth below:

(a) “Business” means (x) the business of acquiring, originating and managing
real estate-related debt and equity investments; provided, that, for purposes of
clarification, the Business shall not include debt or equity investments in
operating companies primarily engaged in businesses outside of the real estate
or hospitality industries even though such businesses may own or lease real
property and (y) any alternative asset management business (other than CC) in



--------------------------------------------------------------------------------

which more than 25% of the total capital committed is third party capital from
passive investors (which term shall exclude natural persons who are partners or
employees of the business and are actively engaged in the management of the
business) that advises, manages or invests the assets of funds or related
investment vehicles or separate accounts.

(b) “Employment Agreement” means the Employment Agreement by and between
Saltzman and CFI, dated as of December 23, 2014.

(c) “Person” means any individual, company, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

(d) “Restricted Period” means the period commencing on the Effective Date and
ending on the first anniversary of the termination of Saltzman’s employment with
the Company; provided that the Restricted Period shall immediately cease if such
termination of employment is either by the Company without Cause (including due
to Non-Renewal by the Company) or by Saltzman for Good Reason (in each case,
such capitalized term used herein as defined in the Employment Agreement).

(e) “Restricted Territory” means (i) any of Austria, Belgium, China, Czech
Republic, Denmark, England, Finland, France, Germany, Hungary, Ireland, Italy,
Japan, Monaco, Netherlands, Norway, Poland, Portugal, Scotland, South Korea,
Spain, Sweden, Switzerland, the United States, (ii) any state in the United
States and/or other country listed in clause (i), and (iii) any other
jurisdiction in which the Company or its subsidiaries engages in Business in any
material respect.

4. Reasonableness and Enforceability of Covenants.

(a) The recitals to this Non-Competition Covenant are incorporated herein by
this reference. The parties hereto acknowledge and agree with such recitals, and
further agree that the value of the consideration paid by CFI in connection with
the Contribution is substantial and that preservation of the confidential and
proprietary information, goodwill, stable workforce, and client and customer
relations of the Company is a material part of the consideration being provided
in connection with the Contribution.

(b) The parties expressly agree that the character, duration and geographical
scope of this Non-Competition Covenant are reasonable in light of the
circumstances as they exist on the date upon which this Agreement has been
executed, including, but not limited to, Saltzman’s material economic interest
in the Contribution, Saltzman’s importance within the business to be contributed
in the Contribution, and Saltzman’s position of confidence and trust as a
stockholder of CFI.

(c) Saltzman acknowledges that, (i) in connection with the Contribution, the
Company will be vested with the goodwill of, and will directly or indirectly
carry on, the business of CC; (ii) the restrictive covenants and the other
agreements referenced herein (collectively, the “Restrictive Covenants”) are an
essential part of this Non-Competition



--------------------------------------------------------------------------------

Covenant and the Agreement, and the contemplated Contribution; (iii) the
contemplated Contribution is designed and intended to qualify as a sale (or
other disposition) by Saltzman within the meaning of BPC Section 16601 and
(iv) the covenants contained in this Non-Competition Covenant and the Agreement
are intended to be and would be enforceable under BPC Section 16601. Saltzman
and the Company agree not to challenge the enforceability of the covenants (and
the limitations and qualifications included as part thereof) contained in this
Non-Competition Covenant and the Agreement.

(d) Saltzman agrees to be bound by the Restrictive Covenants and the other
agreements referenced in the Agreement to the maximum extent permitted by Law,
it being the intent and spirit of the parties that the Restrictive Covenants and
the other agreements referenced herein shall be valid and enforceable in all
respects, and, subject to the terms and conditions of, and limitations and
qualifications included in, this Non-Competition Covenant and the Agreement.

5. Acknowledgements. Saltzman acknowledges that (i) his work for the Company
will continue to give him access to the confidential affairs and proprietary
information of the Company; (ii) the agreements and covenants of Saltzman
contained in this Non-Competition Agreement are essential to the business and
goodwill of the Company; and (iii) CFI would not have entered into the
Contribution Agreement or the Employment Agreement but for the covenants and
agreements set forth herein.

[End of Exhibit A]